Citation Nr: 0424248	
Decision Date: 08/31/04    Archive Date: 09/07/04

DOCKET NO.  02-21 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.	Entitlement to service connection for chloracne, claimed 
as due to Agent Orange exposure.

2.	Entitlement to service connection for diabetes mellitus, 
claimed as due to Agent Orange exposure.

3.	Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs




WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1967.     

In an April 2002 rating decision, the RO denied service 
connection for diabetes mellitus, claimed as due to Agent 
Orange exposure.  The veteran filed a Notice of Disagreement 
(NOD) with this decision in May 2002.  Thereafter, in an 
August 2002 decision, the RO denied the veteran's petition to 
reopen his claim for service connection for a skin condition, 
also claimed as due to Agent Orange exposure.  The veteran 
filed a NOD with the August 2002 decision in September 2002, 
and in October 2002 amended this claim to include service 
connection for chloracne.  In November 2002, the RO reopened 
the veteran's petition for service connection for a skin 
condition, granted service connection for a skin condition 
(tinea corporis) with an initial noncompensable evaluation 
effective February 13, 2001, and also denied service 
connection for chloracne.  A Statement of the Case (SOC) was 
issued later in November 2002 on the claims for service 
connection for chloracne and diabetes mellitus, and the 
veteran filed a substantive appeal in December 2002. 

Also in its April 2002 decision, the RO granted service 
connection and assigned an initial 50 percent evaluation for 
PTSD, effective February 13, 2001.  The veteran filed a NOD 
with the assigned rating in January 2003, and a SOC was 
issued in March 2003.  The veteran filed a substantive appeal 
in April 2003. 

In January 2004, the veteran and his spouse offered testimony 
with respect to the issues on appeal, before the undersigned 
Veteran's Law Judge at a videoconference hearing; a 
transcript of that hearing is of record.  During the January 
2004 hearing, the veteran withdrew from appeal the matter of 
service connection for phlebitis of both legs.  Hence, the 
issues remaining before the Board are those noted on the 
title page.  

In February 2004, the veteran submitted additional 
documentation in the form of a VA Form 21-4142 (Authorization 
and Consent to Release Information) authorizing the release 
of specific medical records from Dr. S. Coffman, private 
physician.  The Board accepts this item for inclusion in the 
record.  See 38 C.F.R. § 20.1304(b) (2003).    

The Board also notes that as the claim on appeal for an 
initial evaluation in excess of 50 percent for PTSD involves 
a request for a higher initial evaluation following the grant 
of service connection, the Board has characterized this issue 
in light of the distinction noted in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disability). 

The Board's decisions denying service connection for 
chloracne, claimed as due to Agent Orange exposure, and 
granting an initial evaluation of 70 percent for PTSD, are 
set forth below.  The claim for service connection for 
diabetes mellitus is addressed in the remand following the 
order; this matter is being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran when further action, on his part, is 
required.    


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claims for service connection for chloracne, 
claimed as due to Agent Orange exposure, and for an initial 
evaluation in excess of 50 percent for PTSD, has been 
accomplished.

2.	There is no persuasive medical evidence that the veteran 
currently has, or ever has had, chloracne.  

3.	Since February 13, 2001, the veteran's PTSD has been 
manifested, primarily, by persistent anxiety, depressed mood, 
constricted affect, suicidal ideation, hallucinations, 
flashbacks, frequent sleep disturbances (to include 
nightmares), hypervigilance, impaired impulse control, 
irritability, decreased psychomotor activity, poor insight 
and judgment, difficulty in adapting to a workplace setting, 
and social isolation; these symptoms suggest overall 
occupational and social impairment with deficiencies in most 
areas.     

 
CONCLUSIONS OF LAW

1.	The criteria for service connection for chloracne, claimed 
as due to Agent Orange exposure, have not been met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2003).

2.	Affording the veteran the benefit of the doubt, the 
criteria for an initial 70 percent initial evaluation for 
PTSD, from February 13, 2001, have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

With respect to the claim on appeal for an initial evaluation 
in excess of 50 percent for PTSD, the Board notes that 
considering the record in light of the above criteria, and in 
view of the Board's favorable disposition of this claim 
(consistent with the veteran's request), all notification and 
development actions needed to fairly adjudicate the claim 
have been accomplished.

As to the claim for service connection for chloracne, claimed 
as due to Agent Orange exposure, the Board also finds that in 
light of the above criteria, all notification and development 
action needed to render a fair decision has been completed.  
Through the November 2002 SOC, and the January 2003, August 
2003, and September 2003 SSOCs, the RO notified the veteran 
and his representative of the legal criteria governing this 
claim, the evidence that has been considered in connection 
with the appeal, and the bases for the denial of the claim.  
Thus, the Board finds that the veteran and his representative 
have received sufficient notice of the information and 
evidence needed to support the claim, and have been provided 
ample opportunity to submit information and evidence.  
Pursuant to the aforementioned documents, the veteran also 
has been afforded various opportunities to present evidence 
and argument in support of his claim.  In its April 2002 
letter, the RO requested that the veteran provide 
authorization to enable it to obtain any outstanding private 
medical records, and information to enable it to obtain any 
other outstanding treatment records or records from other 
federal agencies, as well as requested that the veteran 
submit any additional evidence in his possession.  The RO 
also specifically requested that the veteran provide medical 
evidence of chloracne that had been manifested to a level of 
at least 10 percent within a year of the veteran's last 
exposure to Agent Orange.  Through this letter, the Board 
finds that the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
the VA has been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).

The Board also points out that, in the recent decision of 
Pelegrini v. Principi, No. 01-944, 2004 WL 1403714 (Vet. App. 
June 24, 2004), the United States Court of Appeals for 
Veterans Claims (Court) held that proper VCAA notice should 
notify the veteran of: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by the VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to this claim (or claims).  As explained above, 
all of these requirements have been met in the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In the case now before the Board, the documents 
meeting the VCAA's notice requirements were provided both 
before and after the rating actions on appeal.  However, the 
Board finds that any lack of any pre-adjudication notice in 
this case has not, in any manner, prejudiced the veteran.  

As indicated above, the RO issued the November 2002 SOC 
explaining what was required to substantiate the claim for 
service connection for chloracne simultaneously with its 
November 2002 decision denying service connection, and the 
veteran was thereafter afforded the opportunity to respond.  
Moreover, the RO notified the veteran of the VCAA duties to 
notify and assist in its letter of April 2002.  In response, 
the veteran submitted treatment records from Dr. S. 
Marshall, private physician, dated from September 1999 to 
April 2002, a December 2001 copy of a report from a May 2001 
VA evaluation for conditions related to Agent Orange 
exposure, and records from Dr. S. Coffman, private 
physician, dated from April 2002 and from November 2002 to 
December 2002.  Also, in January 2002, the veteran informed 
the RO that he was receiving ongoing treatment at the 
Huntington VAMC; the RO subsequently obtained outstanding 
medical records from the VA Medical Center (VAMC) in 
Huntington, West Virginia dated from April 2001 to April 
2003.  Following the RO's April 2002 letter, the veteran did 
not identify any additional medical treatment records that 
had not yet been obtained.  Also, as previously noted, in 
February 2004 the veteran submitted a form authorizing the 
release of private medical records pertaining to the 
veteran's claimed diabetes mellitus, but did not identify at 
that time, or at any time since, any outstanding treatment 
records pertaining to his claimed chloracne condition. 

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

The Board further notes that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran.  As stated below, the RO 
has obtained treatment records from Dr. S. Coffman, private 
physician, from 1989 to August 1998; and from the Huntington 
VAMC, dated from April 2001 to April 2003.  The RO also has 
arranged for the veteran to undergo several VA examinations, 
and has provided the veteran with the opportunity to present 
testimony in support of his claim at a hearing before the 
Board.  Moreover, the veteran has been given opportunities to 
submit evidence to support his claim, and has submitted 
treatment records from Dr. S. Marshall, private physician, 
dated from September 1999 to April 2002; a December 2001 copy 
of a report from a May 2001 VA evaluation for conditions 
related to Agent Orange exposure; and records from Dr. S. 
Coffman, private physician dated from April 2002 and from 
November 2002 to December 2002.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional outstanding 
pertinent evidence that has not been obtained.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on each of the claims herein decided.




II.	Service Connection

The veteran's service personnel records indicate that he 
served in Vietnam from October 1966 to October 1967.

Service medical records (SMRs) include a November 1966 
treatment report that noted the veteran had a "rash around 
[the] groin area."  It was stated directly under this 
notation that the veteran had tinea corpus (ringworm).  
Additional records through August 1967 refer to the veteran's 
treatment for tinea corpus.  SMRs contain no further 
documentation as to symptoms of or treatment for any skin 
conditions. 

Records from Dr. S. Coffman, private physician, from April 
1994 through July 1996, document that the veteran in April 
1996 complained of skin lesions on his hands and right flank, 
and was subsequently assessed as having actinic keratosis, 
hypertrophic type.  Cryotherapy was applied to the lesion, 
and the veteran was directed to return yearly for skin cancer 
screening.

In August 1996, the veteran underwent VA examination 
specifically for the purpose of ascertaining whether he 
presently had any residuals of herbicide exposure in service.  
The veteran reported that during service while stationed in 
Vietnam, he would periodically experience a rash in the areas 
of his groin, buttocks, and feet, and that since service this 
rash had come and gone.  On physical examination, it was 
noted that the veteran had somewhat dry and flaky skin on the 
bottoms of his feet, but that otherwise the skin was 
essentially unremarkable.  The examiner's impression included 
probable fungal rash of the feet and groin.  

Treatment records from Dr. S. Marshall, private physician, 
from October 1996 to April 2002, as well as a letter from Dr. 
S. Coffman from April 2002, document the veteran's ongoing 
conditions of actinic keratosis and sebhorrheic keratosis, to 
include symptoms of red spots on his forehead.  These 
conditions were repeatedly treated through cryotherapy.     
In May 2001, a VA physician's assistant at the Huntington 
VAMC evaluated the veteran for any conditions related to 
herbicide and/or radiation exposure.  It was noted that the 
veteran had a very mild fungal infection of the toes and 
feet, as well as mild discoloration of the hands and arms 
bilaterally with no other lesions. A notation of very mild 
chloracne of the hands and feet, that "comes and goes, [is] 
stable, [and] could be related to Agent Orange."  On a 
December 2001 form letter to the veteran, to inform him of 
the preliminary results of the May 2001 evaluation, the 
physician assistant checked the appropriate box to indicate 
that the veteran had "reported symptoms and conditions 
related to Agent Orange," and also that the veteran's 
evaluation had been only for the purposes of listing the 
veteran on the Agent Orange Registry. 

In a November 2002 rating decision, the RO granted service 
connection and assigned an initial noncompensable evaluation 
for a skin condition (tinea corporis), effective February 13, 
2001.

On VA examination in November 2002, the veteran was evaluated 
in regard to the severity of his tinea corporis.  The 
examiner expressed no findings or conclusions as to the 
presence of any chloracne.   

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.306 (2003).  

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied:  chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  More recently, that 
regulation was amended to add Type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes) and 
chronic lymphocytic leukemia (CLL) were each added to the 
list of diseases that are presumed to be associated with 
Agent Orange exposure.  See 66 Fed. Reg. 21366 (May 8, 2001); 
68 Fed. Reg. 59540 (October 16, 2003).  

The Board also points out that there is now a presumption of 
exposure to herbicides for all veterans who served in Vietnam 
during the Vietnam Era.  See Veterans Education and Benefits 
Expansion Act of 2001 Public Law 107-103, 115 Stat. 976 
(2001).  Thus, a presumption of service connection arises for 
a Vietnam era veteran (presumed exposed to Agent Orange) who 
later develops one of the conditions listed above.  

Finally, service connection for disability based on exposure 
to Agent Orange also may be established by showing that a 
disorder resulting in disability or death is, in fact, 
causally linked to such exposure.  See Brock v. Brown, 10 
Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 
1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b) and 
1116, and 38 C.F.R. § 3.303.  

Considering the evidence in light of the criteria noted 
above, the Board finds that the criteria for service 
connection for chloracne on any basis-to include as a result 
of Agent Orange exposure-have not been met.  In this case, 
there is no persuasive medical evidence that the veteran 
currently has, or ever has had, chloracne.  

On VA examination in August 1996, conducted specifically to 
ascertain whether the veteran currently had any residuals of 
herbicide exposure in service, it was noted that the 
veteran's skin was unremarkable, with the exception of some 
dryness and flaking of the skin on the bottom of his feet.  
The examiner provided an impression of a probable fungal rash 
on the feet and groin.  [The Board notes that the veteran was 
later granted service connection for a skin disability, 
characterized as tinea corpis.]  However, it is significant 
that neither the August 1996 examiner, nor the November 2002 
skin examiner diagnosed chloracne.  There also is no 
persuasive evidence or opinion that establishes that the 
veteran does, in fact, suffer from chloracne.

The Board notes that a May 2001 clinical record includes a 
notation by a VA physician's assistant of mild chloracne of 
the hands and feet that appeared intermittently and that 
could be related to Agent Orange.  However, that individual 
noted, in a December 2001 form letter, that the veteran had 
"reported symptoms and conditions related to Agent Orange," 
without further comment.  Such indicates that the notation of 
chloracne is simply a reiteration of the veteran's reported 
history, and does not constitute a competent medical 
diagnosis of chloracne.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).   

The Board does not doubt the sincerity of the veteran's 
belief that he currently has chloracne related to in-service 
herbicide exposure.  However, as a layperson without the 
appropriate medical training and expertise, he is not 
competent to provide a probative opinion on a medical matter, 
such as the diagnosis of a specific disability.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, in the absence of competent 
and persuasive evidence of the claimed disability, there can 
be no valid claim for service connection.  Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

Under these circumstances, the claim for service connection 
for chloracne, claimed as due to Agent Orange exposure, must 
be denied.  As there simply is no competent, persuasive 
evidence to support the claim, the benefit-of-the-doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).



III.	Increased Rating

The veteran contends that his service-connected PTSD is more 
severe than the current disability rating, assigned following 
the initial grant of service connection, indicates.  

SMRs are negative for any symptoms of or treatment for a 
psychiatric condition.  

In a January 2001 letter, a VA social worker assessed the 
veteran as having PTSD, chronic and severe, and assigned a 
Global Functioning Assessment (GAF) score of 39 at present, 
with a GAF of 45 in the past year.  The social worker related 
the veteran's symptoms as major depression, anxiety and panic 
attacks at least three times per week, lack of interest in 
relationships, feelings of helplessness and hopelessness, and 
problems with personal hygiene.  It was further noted that 
the veteran's social and occupational functioning was greatly 
impaired as a result of his PTSD, and that he recently had to 
retire from his job in 1998 because of poor memory and 
concentration as a result of his PTSD.  According to the 
social worker, the veteran wanted to maintain a job, but that 
he could not because of his PTSD.  The veteran's prognosis 
was deemed poor, and it was noted that his condition was 
worsening and affecting his everyday life.

Records from the Huntington Vet Center from January 2001 to 
March 2001 document this social worker's ongoing assessment 
of PTSD, and notes the veteran's symptoms of intrusive 
thoughts, flashbacks, nightmares, anger control problems, 
mood swings, and social isolation.

In April 2001, a VA Advanced Registered Nurse Practitioner 
(APRN) at the Huntington VAMC assessed the veteran as having 
PTSD, and noted that the veteran was depressed on a level of 
"four or five" on a mood scale, with one being the most 
depressed and ten being euthymic, and that he reported 
nightmares and flashbacks, often thought about suicide but 
would not attempt it based on his religious beliefs, and was 
negative for homicidal ideations.  The APRN continued to 
conduct mental health evaluations of the veteran on a 
continuous basis through March 2003; during this time period, 
his assessment of PTSD remained constant.  Also during these 
evaluations, additional symptoms of PTSD were noted, 
including a constricted affect, a tense and anxious 
presentation during a clinical interview, and in one instance 
an impairment of recent memory and concentration.  Additional 
observations repeatedly made by this treatment provider 
included that there was no evidence of psychosis, and that 
the veteran was dressed neatly and appropriately, his thought 
process was goal directed, judgment and insight were intact, 
memory for recent and remote events was intact, and speech 
was relevant and coherent.   

In a May 2001, a social worker at the Huntington VAMC 
conducted a mental health evaluation of the veteran, during 
which it was noted that the veteran was cooperative, showed 
somewhat restless but friendly behavior, a good rate and tone 
of speech, a broad affect, depressed and anxious mood, past 
suicidal intent with no present plans or attempts, no 
delusions or obsessive/compulsive thoughts, thought processes 
and perceptions within normal limits, good cognitive 
functions, fair insight, and good judgment.  The social 
worker assessed PTSD and assigned a GAF score of 60.

On VA examination in January 2002, the veteran reported 
having a depressed mood, irritability, problems controlling 
his temper, an ongoing sense of guilt and of hopelessness, 
nightmares and flashbacks on a daily basis, sleep 
disturbances, hypervigilance, restlessness, fatigue, extreme 
social anxiety, inability to get along with anyone else, and 
social isolation.  He also reported that, at times, he 
imagined voices talking to him, and had hallucinations, and 
that he had a fear that he might one day harm his family.  He 
further stated that he avoided anything that might remind him 
of his experiences during wartime, including television 
newscasts.  The examiner noted that the veteran had retired 
from his most recent job at a manufacturing plant when it had 
closed down, and that the veteran felt that afterwards he 
could not cope anymore with his financial situation.  Since 
then, the veteran has been living on a pension and 
anticipated receiving Social Security benefits (non-
disability related) in the near future, at age 62.  On mental 
status examination, the veteran had poor eye contact and 
decreased psychomotor activity, and was cooperative, although 
at times when talking about the war he became evasive, upset, 
and anxious.  At some points during the interview, the 
veteran could not control his temper.  The veteran's mood was 
sad, anxious, and irritable, and range was restricted, 
although affect was appropriate.  Insight and judgment were 
poor.  No psychosis was noted.  The veteran's speech was 
clear and coherent, and he was appropriately dressed.  It was 
indicated that the veteran was able to manage his own 
finances.  The examiner diagnosed PTSD, chronic and severe, 
and major depressive disorder; a GAF score of 49 was 
assigned.  The examiner noted further that his diagnosis was 
based in part on the veteran's reported symptoms of 
nightmares and flashbacks, and also that the GAF score was 
determined as a result of subjective reports of PTSD 
symptoms, including significant sleep disturbances, 
nightmares, and anxiety and its effect on his psychosocial 
functioning.

In its April 2002 rating decision, the RO granted service 
connection and assigned an initial 50 percent evaluation for 
PTSD, effective February 13, 2001.

In April 2003, a VA readjustment counselor at the Huntington 
Vet Center conducted a mental health evaluation of the 
veteran.  On mental status evaluation, the veteran was 
anxious and his shifting moods were clearly observable, motor 
activity was tense, and he displayed some passive/aggressive 
features.  However, the veteran presented with a neat 
appearance and appropriate hygiene; speech rate and rhythm 
were appropriate; he was oriented to person, place and time; 
memory function and concentration were intact; judgment was 
fair; and there was no evidence of delusions, thought 
processes were intact (although he could become tangential).  
He denied auditory and visual hallucinations.  With respect 
to any signs of depression, the veteran had sleep 
disturbances and low energy, although his appetite was 
average and he denied suicidal or homicidal thoughts.  The 
therapist provided an assessment of PTSD, and indicated that 
during his treatment at the Huntington Vet Center the veteran 
had consistently presented symptoms of anxious and depressed 
mood, normal to restricted affect, psychomotor agitation, 
nightmares, sleeplessness, avoidance behaviors, isolation, 
and anger.  The therapist also noted that on occasion, the 
veteran had presented symptoms of flashbacks and exaggerated 
startle response; however, he was consistently oriented to 
person, place, and time, with no indication of psychosis.  
The therapist further noted that the veteran's symptoms 
ranged in severity from moderate to severe, and that they 
were presently in the severe range, secondary to various 
psychosocial stressors.      

In an April 2003 letter, another VA social worker at the 
Huntington Vet Center, stated that the veteran had been 
undergoing group therapy for PTSD since October 2002.  
According to this social worker, the veteran had initially 
approached group therapy with trepidation citing extreme 
stress when forced to interact with unknown individuals, 
however, over the past six months the veteran had begun to 
make progress in dealing with some of his symptoms of PTSD.

During the January 2004 Board hearing, the veteran and his 
spouse described his symptoms of PTSD, including flashbacks, 
hypervigilance, anger, irritability, social anxiety, and 
social isolation.  The veteran and his representative 
contended that the veteran's psychiatric disability met the 
criteria for an initial 70 percent evaluation.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran. 38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 126.

The veteran's PTSD has been rated as 50 percent disabling 
under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under that code, a 50 percent rating is assigned when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  
Id.  

Considering the evidence in light of the criteria noted 
above, and affording the veteran the benefit of the doubt, 
the Board finds that, since the effective date of the grant 
of service connection, the overall severity of the veteran's 
psychiatric impairment has been consistent with the criteria 
for the 70 percent rating-that is, his symptoms are 
indicative of occupational and social impairment, with 
deficiencies in most areas.

In January 2001, one month prior to the February 2001 
effective date of the grant of service connection, a VA 
social worker at the Huntington Vet Center assessed PTSD, 
chronic and severe, and assigned a GAF score of 39 at 
present, with a GAF of 45 in the past year; his prognosis was 
deemed poor.  At that time, the veteran demonstrated symptoms 
of major depression, anxiety and panic attacks at least three 
times per week, lack of interest in relationships, and 
problems with personal hygiene.  It was further noted that 
the veteran's social and occupational functioning was greatly 
impaired as a result of his PTSD, and that he was forced to 
retire from his job in 1998 because of poor memory and 
concentration resulting from his PTSD.  

Treatment records from the Huntington VAMC from April 2001 
document ongoing symptoms of intrusive thoughts, frequent 
thoughts about suicide although the veteran assured he would 
not attempt it based on religious beliefs, constricted 
affect, nightmares and flashbacks, anger control problems, 
mood swings, and social isolation.     

On VA examination in January 2002, the veteran reported 
having a depressed mood, hallucinations and imagining that 
voices were talking to him, a fear that he might one day harm 
his family, frequent irritability, problems controlling his 
temper, an ongoing sense of guilt and of hopelessness, 
nightmares and flashbacks on a daily basis, sleep 
disturbances, hypervigilance, restlessness, fatigue, extreme 
social anxiety, inability to get along with anyone else, and 
social isolation.  He further stated that he avoided anything 
that might remind him of his experiences during wartime, 
including watching television.  The examiner also noted that 
the veteran had poor eye contact and decreased psychomotor 
activity, he became evasive, upset, and anxious when talking 
about the war, and he could not control his temper at some 
points during the interview.  The veteran's mood was sad, 
anxious, and irritable, and range was restricted.  Insight 
and judgment were poor.  The examiner diagnosed PTSD, chronic 
and severe, and major depressive disorder; a GAF score of 49 
was assigned.  

The Board finds that, overall, the veteran's symptoms suggest 
occupational and social impairment with deficiencies in most 
areas, since the February 13, 2001 effective date of the 
grant of service connection.  The Board also points out that, 
as  there is no clear medical indication that the symptoms 
and effects of PTSD can be distinguished from those 
attributable to any major depressive disorder, the benefit-
of-the-doubt doctrine dictates that all psychiatric symptoms 
be attributed to the veteran's PTSD.  See Mittleider v. West, 
11 Vet. App. 181 (1998); 38 U.S.C.A. § 3.102 

The Board also finds that the GAF of 49 assigned by the 
January 2002 VA examiner, and the GAF of 39 assigned in 
January 2001 by a social worker at the Huntington Vet Center, 
are consistent with the 70 percent rating assigned herein.   
According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Pursuant 
to the DSM-IV, a GAF score of 41 to 50 is indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or serious impairment in 
social occupational or social functioning.  A GAF score 
between 31 and 40 is defined as indicating some impairment in 
reality testing or communication or major impairment in 
several areas such as work, family relations, judgment, 
thinking or mood.  

While a social worker assigned a GAF of 60 in May 2001-
indicative of moderate symptoms (i.e., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)-the 
Board points out that the GAF, like an examiner's assessment 
of the severity of a condition, is not dispositive of the 
evaluation issue, but must be considered in light of the 
actual symptoms of the veteran's disorder.  See 38 C.F.R. 
§ 4.126(a).  In this case, as indicated above, the symptoms 
reported on various examinations and in hearing testimony, 
suggest a greater degree of impairment than that contemplated 
by a GAF of 60.

Under these circumstances, and with resolution of all 
reasonable doubt in the veteran's favor, the Board finds that 
there is competent evidence supporting the veteran's 
contention that the criteria for a 70 percent initial 
evaluation for PTSD, under Diagnostic Code 9411, have been 
met.  As the veteran has requested, and is being granted, a 
70 percent initial evaluation for his service-connected PTSD, 
the increase granted herein is considered a full grant of the 
benefits sought on appeal with respect to this issue.




ORDER

Service connection for chloracne, claimed as due to Agent 
Orange exposure, is denied.

An initial evaluation of 70 percent for PTSD, from February 
13, 2001, is granted.


REMAND

The Board's review of the claims file reveals that additional 
development is warranted with respect to the claim for 
service connection for diabetes mellitus, claimed as due to 
Agent Orange exposure.  

VA must attempt to obtain pertinent outstanding medical 
evidence from private treatment providers when the veteran 
has identified such evidence.  See 38 U.S.C.A. § 5103A(b) 
(West 2002); 38 C.F.R. § 3.159(c)(1) (2003).  In February 
2004, the veteran authorized the RO to obtain treatment 
records regarding the claim for service connection for 
diabetes, from Dr. S. Coffman, private physician, in 
Huntington, West Virginia from 1998 to the present.  While 
treatment reports from Dr. Coffman, dated from April 1994 to 
August 1998, and from November 2002 to December 2002 are 
already of record, the RO should ensure that all outstanding 
records from that physician are obtained and associated with 
the claims file.

It is also imperative that the RO obtain and associate with 
the claims file all outstanding VA medical records, which may 
contain information pertinent to the claims for service 
connection for chloracne.  The claims file currently includes 
records from the Huntington VAMC dated from April 2001 to 
April 2003.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent medical records from the Huntington 
VAMC from April 2003, following the procedures prescribed in 
38 C.F.R. § 3.159 (2003) as regards requesting records from 
Federal facilities.  

To ensure that all due process requirements are met, the RO 
should give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A  § 
5103(b)(1) (West 2002); but see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, __ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The RO's letter should also invite the 
veteran to submit all evidence in his possession.  After 
providing the appropriate notice, the RO should attempt to 
obtain any additional evidence for which the veteran provides 
sufficient information, and, if needed, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2003).  

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should request from the 
Huntington VAMC all outstanding pertinent 
records of evaluation and/or treatment of 
the veteran's claimed diabetes mellitus 
since April 2003.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) (2003) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.  

2.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should 
specifically request that the veteran 
provide information and authorization to 
enable it to obtain all outstanding 
treatment records from Dr. S. Coffman, 
particularly from 1998 to the present.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R.   
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify him and 
his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  

4.	To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.	The RO must also review the claims 
file to ensure that any additional 
notification and/or development required 
by the VCAA has been accomplished.  

6.	After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for diabetes, claimed 
as due to Agent Orange exposure, in light 
of all pertinent evidence and legal 
authority.  

7.	 If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



